FILED
                           NOT FOR PUBLICATION                                   JUN 11 2015

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10192

              Plaintiff - Appellee,              D.C. No. 2:00-cr-00076-PMP-RJJ-
                                                 1
 v.

LEROY ROOSEVELT MACK,                            MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Philip M. Pro, Senior District Judge, Presiding

                             Submitted June 9, 2015**
                             San Francisco, California

Before: SCHROEDER, D.W. NELSON, and IKUTA, Circuit Judges.

      Leroy Roosevelt Mack (“Mack”) appeals the length of his supervised release

after a revocation of supervised release, as well as a condition placed on his

supervised release. Because Mack did not object to either the length or the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
condition at sentencing, we review for plain error. United States v. Chhun, 744
F.3d 1110, 1123 (9th Cir. 2014). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Mack argues that the district court did not adequately explain the reason for

its chosen sentence. The district court imposed an additional length of supervised

release after revocation that was within the Guidelines. A sentence that is within

the Guidelines “often needs little explanation.” United States v. Vasquez-Perez,

742 F.3d 896, 900 (9th Cir. 2014) (citing United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc)). The district court specifically referenced the applicable

factors laid out in 18 U.S.C. § 3553(a) and did not plainly err.

      Mack also argues that the district court improperly lengthened his sentence

in order to promote rehabilitation in violation of Tapia v. United States, 131 S. Ct.
2382, 2391 (2011) and United States v. Grant, 664 F.3d 276, 280–81 (9th Cir.

2011). Although the district court did mention the need for “corrective treatment,”

the reference was made in the context of considering the length of both the prison

sentence and the supervised release. Tapia and Grant apply only to the length of a

prison sentence, not the length of supervised release. There was no plain error in

the district court mentioning the need for corrective treatment when considering

the length of supervised release.


                                          2
      Finally, Mack argues that the district court plainly erred in imposing a

condition of no contact with the victim of his domestic abuse for four months after

his release from custody. Mack was released from custody on October 30, 2014.

Thus, the four months have already passed, and this issue is moot. See, e.g.,

Mujahid v. Daniels, 413 F.3d 991, 994 (9th Cir. 2005).

      AFFIRMED.




                                         3